DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate recited in claim 14 and 15, the radiofrequency integrated circuit and the beamformer recited in claim 15 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: characters “4, “Fs”, “Fp” in fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0056], line 13, 20, 24, 30: “the centre” should read “the center”.
Para [0058], line 10: “the primary dish 10” should read “the primary reflector dish 10”.
Para [0063], line 9: “the feed support member 9” should be revised to “the feed support member 15” or “the conductive support block 9”.
Para [0070]: “figure 4 labelled” should read “figure 3 labelled”.
Para 0071], line 16: “the conductive support plate 9” should read “the conductive support block 9”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the feed support member" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the conductive support block”.
Claim 12 recites “another radio station”. There is insufficient antecedent basis for this limitation in the claim because no radio station has been recited before in the claims. For the purpose of examination, Examiner interprets it as “a radio station”.
Claim 15 recites the limitation "the conductive support plate" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the conductive support block”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al, CN Pub. No. 2694516Y (hereinafter Xu) in view of Ballinger et al, US Patent No. 6,580,399B1 (hereinafter Ballinger).
Regarding claim 1, Xu discloses a wireless transceiver for a wireless communication network, the wireless transceiver having an offset Gregorian antenna arrangement comprising:
a primary reflector dish (Fig. 1: parabolic 6);
an electrically conductive reflector member comprising a secondary reflector and a conductive support wall (Fig. 14: conductive reflector member comprises a secondary reflecting surface 1-5 and feet seat frame 1-7, the base material of the structure is alloy aluminum material, see page 5, para 15, line 3-4 which is implied that is conductive.);
an antenna element arranged as a feed (Fig. 14: feed port 1-4); and
a conductive support block configured to support the antenna elements (Fig. 14: bracket 1-6 support the antenna element 1-4),
wherein the conductive support wall is connected directly to the conductive support block, and the conductive support wall is configured to be substantially perpendicular to the antenna element (Fig. 14: frame 1-7 is connected directly to the bracket 1-6, and frame 1-7 is perpendicular to the antenna element 1-4 marked as the dotted line in fig. 14 below).
[AltContent: connector]
    PNG
    media_image1.png
    618
    833
    media_image1.png
    Greyscale

Xu does not disclose a planar array of antenna elements arranged as a feed for transmitting radio frequency signals to the secondary reflector and/or for receiving radio frequency signals from the secondary reflector.
Ballinger discloses a planar array of antenna elements arranged as a feed (Fig. 4: the planar array of feeds 72) for transmitting radio frequency signals to the secondary reflector and/or for receiving radio frequency signals from the secondary reflector (Fig. 4 and Col. 4, line 45-46: antenna beams radiates from the feeds 72 toward the subreflector 110).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the planar array of antenna elements as taught in Ballinger to the antenna arrangement as taught in Xu for the purpose of creating multiple beams pointing toward different directions to cover a wider area (Ballinger, col.2, line 43-47).
Regarding claim 2, Xu further discloses the electrically conductive reflector member is metallic (page 5, para 15, line 3-4: the base material of the structure is alloy aluminum material).
Although Xu does not disclose the electrically conductive reflector member is formed as one piece, it would have been obvious to one having ordinary skill in the art to modify the electrically conductive member to make the secondary reflector integral with the conductive support wall, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). The motivation stems from the need to improve the quality of signal radiating and electrical conducting of the reflector.
Regarding claim 5, as best understood, Xu further discloses the electrically conductive reflector member is electrically connected to the feed support member (Fig. 4: the clamping bracket 1-6 is connected to frame 1-7 and they are made of alloy aluminum material, see page 5, para 15, line 3-4, therefore they are electrically connected).
Regarding claim 11, Xu further discloses the conductive support block is formed as a first end of a feed support member, the feed support member being directly connected, at an end opposite the first end, to a support body configured to support the primary dish (Fig. 4: feed bracket 2 is connected to the conductive support block in one end and on the  other end connected to the pitching assembly 3 configured to support the parabolic dish 6).
Regarding claim 16, although Xu and Ballinger does not disclose the wireless transceiver is suitable for operation at a frequency of 60 GHz, Xu discloses the antenna is designed to work in Ku-band, see Page 5, para 15, which has frequency range 12-18 GHz, see NPL “Frequency Letter Bands”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the antenna arrangement as taught in Xu and Ballinger to operate in frequency of 60 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to achieve the desired operating frequency of different application.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Ballinger as applied to claim 1 above, and further in view of Fleming et al, US Pub. No. 2017/0194714A1 (hereinafter Fleming).
Regarding claim 6, Xu and Ballinger do not disclose a non-conductive enclosure configured to enclose the electrically conductive reflector member, the planar array of antenna elements, and the conductive support block, and not to enclose the primary reflector dish.
Fleming discloses a non-conductive enclosure configured to enclose the electrically conductive reflector member, the planar array of antenna elements, and the conductive support block, and not to enclose the primary reflector dish (Fig. 1A-1B and para [0024], line 17-19: the shroud 18 may be covered a plastic covering).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the non-conductive enclosure as taught in Fleming to the antenna arrangement as taught in Xu and Ballinger for the purpose of protecting the components from the environment (Fleming, para [0024], line 17-19).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Ballinger and Fleming as applied to claim 6 above, and further in view of Ley, US Pub. No. 2014/0118220A1.
Regarding claim 10, Xu, Ballinger and Fleming do not disclose the non-conductive enclosure is composed of polycarbonate.
Ley discloses the non-conductive enclosure is composed of polycarbonate (para [0053], line 1-6: radome 34 is composed of polycarbonate).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the polycarbonate enclosure as taught in Ley to the antenna arrangement as taught in Xu, Ballinger and Fleming for the purpose of protecting the components from the environment and still allowing radio frequency signals propagate through (Ley, para [0053], line 1-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Ballinger as applied to claim 1 above, and further in view of Eric et al, WO 2019231538 (hereinafter Eric).
Regarding claim 13, Xu and Ballinger do not disclose the primary reflector dish is substantially rectangular in plan view, viewed from a direction parallel to the direction of a radiofrequency main beam which the offset Gregorian antenna arrangement is configured to form.
Eric discloses the primary reflector dish is substantially rectangular in plan view, viewed from a direction parallel to the direction of a radiofrequency main beam which the offset Gregorian antenna arrangement is configured to form (Fig. 7: reflector 24 has a rectangular shape).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the rectangular shaped primary dish as taught in Eric to the antenna arrangement as taught by Xu and Ballinger for the purpose of achieving different radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Ballinger as applied to claim 1 above, and further in view of Romanofsky et al, US Patent 6081235A (hereinafter Romanofsky).
Regarding claim 14, Xu and Ballinger do not disclose the planar array of antenna elements is formed as a rectangular array of patch antenna elements on a substrate, wherein the conductive support block is configured to support the substrate.
Romanofsky disclose the planar array of antenna elements is formed as a rectangular array of patch antenna elements on a substrate, wherein the conductive support block is configured to support the substrate (Fig. 1: rectangular array of patch elements 60 on dielectric substrate 140, see fig. 2, col. 8, line 33-34, the reflectarray plane 50 is configured to support the substrate).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the array of patch antenna elements as taught by Romanofsky to the antenna arrangement as taught by Xu and Ballinger for the purpose of improving the manufacturing process because patch antenna array is lower cost and easier to fabricate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Ballinger and Romanofsky as applied to claim 1 above, and further in view of Franson, WO 2022/103402A1.
Regarding claim 15,  as best understood, Xu, Ballinger and Romanofsky do not disclose the substrate carries a radiofrequency integrated circuit comprising a beamformer, the radiofrequency integrated circuit being on the opposite side of the substrate from the side on which the array of patch antenna elements is formed, the conductive support plate being provided with a recess to accommodate the radiofrequency integrated circuit.
	Franson discloses the substrate carries a radiofrequency integrated circuit comprising a beamformer (Fig. 2: substrate 110 includes RFIC chips 150_1 to 150_K which are also be called beamformer IC chips, see par [0024], line 3-6), the radiofrequency integrated circuit being on the opposite side of the substrate from the side on which the array of patch antenna elements is formed (Fig. 2: antenna patch elements 125 are formed on the opposite side of the substrate 110), the conductive support plate being provided with a recess to accommodate the radiofrequency integrated circuit (Fig. 2: the cover 107 have a recess to accommodate the RFIC chips 150).
[AltContent: arrow][AltContent: textbox (recess)]
    PNG
    media_image2.png
    336
    655
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the integrated circuit as taught in Franson to the antenna arrangement as taught in Xu, Ballinger and Romanofsky for the purpose of processing the radiating signals receiving from the patch antenna array.

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of “the conductive support block has a side face perpendicular to the planar array of antenna elements, the conductive support wall of the electrically conductive reflector member being held against the side face by a fixing member, wherein a protrusion from the side face is configured to limit movement of the conductive support wall in a direction perpendicular to the planar array of antenna elements in a direction towards the primary reflector dish”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claim 4 depends directly therefrom and are included in the allowable subject matter.
Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of “the non-conductive enclosure has a thin-walled section directly in the line of sight between the primary reflector dish and the electrically conductive reflector member, the thin-walled section being less than half a wavelength in thickness at an operating frequency of the offset Gregorian antenna arrangement”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 8 & 9 depend directly therefrom and are included in the allowable subject matter.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 12, patentability exists, at least in part, with the claimed features of “the support body comprises an aperture having an axis parallel to the direction of a radiofrequency main beam which the offset Gregorian antenna arrangement is configured to form, the aperture providing a line of sight along the axis, wherein the aperture is configured to accept a hollow tube and to hold the hollow tube in alignment with the aperture”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Recitation of Pertinent Art
Lee et al, US Pub. No. 2020/0243965 A1 – subreflector comprising sub-reflection plate and a supporting arm
Adada et al, US Pub. No. 2017/0005415 A1: multiple-feed antenna having subreflector with supporting arm
Wyler, US Pub 2011/0171901A1 – multi-feed antenna
Hudson et al, WO 02/073740 A1 – Multiband antenna with metal plate subreflector
Benjamin, CA 2037555A1 – subreflector and support frame are made from a single piece
Ariumi, US Patent No. 11,031,700B2 – integrated circuit is disposed on one side of the substrate and array of antenna elements are disposed on the opposite side


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845